Exhibit 10.2

Bank of America, N.A.

Attn: Jake Mendelsohn

Bank of America Tower

One Bryant Park, 8th Floor

New York, NY 10036

Tel: 646-855-8902

Fax: 212-230-8343

July 8, 2011

Collared Accelerated Share Repurchase Transaction

NetApp, Inc.

495 East Java Drive

Sunnyvale, California 94089

 

 

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Bank of America,
N.A (“Seller”) and NetApp, Inc., a Delaware corporation, (the “Issuer”) on the
Trade Date specified below (the “Transaction”). This confirmation, together with
the related Trade Notification (defined below), constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

The additional terms of any particular Transaction shall be set forth in a Trade
Notification in the form of Schedule II hereto (a “Trade Notification”), which
shall reference the Confirmation and supplement, form a part of, and be subject
to such Confirmation. The definitions and provisions contained in the 2002 ISDA
Equity Derivatives Definitions (as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”)) (the “Equity Definitions”) are
incorporated into this Confirmation. If, in relation to any Transaction to which
this Confirmation and a Trade Notification relate, there is any inconsistency
between the Agreement, this Confirmation, any Trade Notification and the Equity
Definitions, the following will prevail for purposes of such Transaction in the
order of precedence indicated: (i) such Trade Notification, (ii) this
Confirmation; (iii) the Agreement; and (iv) the Equity Definitions. Any
reference to a currency shall have the meaning contained in Annex A to the 1998
ISDA FX and Currency Option Definitions, as published by ISDA.

1. This Confirmation evidences a complete and binding agreement between Seller
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Seller and
Issuer had executed an agreement in such form without any Schedule. For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement. If there exists any ISDA Master Agreement between Seller and the
Issuer or any confirmation or other agreement between Seller and the Issuer
pursuant to which an ISDA Master Agreement is deemed to exist between Seller and
the Issuer, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Seller
and the Issuer are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation and any
related Trade Notification relates are as follows:

GENERAL TERMS:

 

Trade Date:    July 8, 2011 Buyer:    Issuer Seller:    Bank of America, N.A.
Shares:    Common Stock of Issuer (Ticker: NTAP) Number of Shares:    The number
of Shares delivered in accordance with Physical Settlement below. Forward Price:
   A price per Share (as determined by the Calculation Agent) equal to the Mean
of the 10b-18 VWAPs; provided, however, that if the Forward Price would
otherwise be: (A) greater than the Forward Cap Price, the Forward Price shall
equal the Forward Cap Price (as specified in Schedule I), or (B) less than the
Forward Floor Price, the Forward Price shall equal the Forward Floor Price (as
specified in Schedule I). 10b-18 VWAP:    For each Observation Date that is a
Trading Day during the Calculation Period or the Initial Hedge Period, a price
per share equal to the price shown on the screen entitled “NTAP <Equity> AQR
SEC” or any successor page as reported by Bloomberg L.P. or, if such page is
unavailable or manifestly incorrect, a price per share determined by the
Calculation Agent in a good faith and commercially reasonable manner and in
accordance with Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Mean of 10b-18 VWAPs:    The arithmetic mean of
the 10b-18 VWAP on each Observation Date that is a Trading Day during the
Calculation Period. Calculation Period:    The period from and including the
first Observation Date that is a Trading Day that occurs after the Initial Hedge
Completion Date to but excluding the relevant Valuation Date; provided, however,
that if the Valuation Date is the Scheduled Valuation Date, then the Valuation
Date shall be included in the Calculation Period. Trading Day:    Any Exchange
Business Day that is not a Disrupted Day (as defined below). Initial Hedge
Period:    As set forth in the Trade Notification, the period from and including
the first Observation Date that is a Trading Day that occurs after the Trade
Date to and including the Initial Hedge Completion Date. Initial Hedge
Completion Date:    As set forth in the related Trade Notification, to be the
Observation Date on which Seller completes its initial hedge, as determined by
Seller in its good faith and commercially reasonable discretion and communicated
to the Buyer by 6:00p.m. EST on such date, but in no event later than the
Initial Hedge End Date.

 

Page 2



--------------------------------------------------------------------------------

Initial Hedge End Date:    Four Trading Days after the beginning of the Initial
Hedge Period, subject to postponement as provided under Market Disruption Event
below. Initial Hedge Period Reference Price:    As set forth in the related
Trade Notification, to be an amount in USD equal to the arithmetic mean (not a
weighted average) of the 10b-18 VWAP on each Observation Date that is a Trading
Day from, and including, the first Observation Date that is a Trading Day
immediately following the Trade Date to, and including, the Initial Hedge
Completion Date. Initial Shares:    A number of Shares equal to (i) the
Prepayment Amount (as defined below) divided by (ii) the Forward Cap Price.
Initial Share Delivery Date:    One Exchange Business Day following the Initial
Hedge Completion Date. On the Initial Share Delivery Date, Seller shall deliver
a number of shares equal to the Initial Shares to Buyer in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4. Prepayment:
   Applicable Prepayment Amount:    As specified in Schedule I; Seller and
Issuer hereby agree that, notwithstanding anything to the contrary herein or in
the Agreement, in the event that (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction and, as a result, Issuer owes to Seller an
amount calculated under Section 6(d) and 6(e) of the Agreement (calculated as if
the Transactions being terminated on such Early Termination Date were the sole
Transactions under the Agreement) or (b) Issuer owes to Seller, pursuant to
Sections 12.2, 12.3, 12.6, 12.7, or 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero. Prepayment Date:    One Exchange Business Day following the
Trade Date. On the Prepayment Date, Buyer shall pay to Seller the Prepayment
Amount. Exchange:    NASDAQ GS Related Exchange:    The primary U.S. exchange on
which options or futures on the relevant Shares are traded. Market Disruption
Event:    The definition of “Market Disruption Event” in Section 6.3(a) of the
Equity Definitions is hereby amended by replacing the words “at any time during
the one-hour period that ends at the relevant Valuation Time” in the third line
thereof with the words “at any time on any Observation Date during the
Calculation Period or Initial Hedge Period or” after the word “material”.

 

Page 3



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary in the Equity Definitions, if any
Observation Date in the Calculation Period or the Initial Hedge Period is a
Disrupted Day, the Calculation Agent shall have the option in its reasonable
discretion either (i) to determine the weighting of each Rule 10b-18 eligible
transaction in the Shares on the relevant Disrupted Day using its commercially
reasonable judgment for purposes of calculating the Forward Price, as
applicable, (ii) to elect to extend the Calculation Period or the Initial Hedge
Period by a number of Observation Dates equal to the number of Disrupted Days
during the Calculation Period or the Initial Hedge Period; provided that the
Calculation Period shall not be extended to a date later than the Final Share
Delivery Date or (iii) to suspend the Calculation Period or the Initial Hedge
Period, as appropriate, until the circumstances giving rise to such suspension
have ceased; provided that the Calculation Period shall not be extended to a
date later than the Final Share Delivery Date, in any case, by delivering notice
in writing to Issuer of (x) the circumstances giving rise to such Disrupted Day
and (y) any such weighting, extension or suspension as soon as reasonably
practicable after the occurrence of such Disrupted Day and, with respect to a
Disrupted Day arising with respect to any Requirements (as defined in Section
10), shall subsequently notify Issuer on the day Seller believes that the
circumstances giving rise to such Disrupted Day have changed. For the avoidance
of doubt, if Calculation Agent elects the option described in clause (i) above,
then such Disrupted Day shall be deemed to be a Trading Day for purposes of
calculating the Forward Price or the Initial Hedge Period Reference Price, as
the case may be. VALUATION:    Valuation Time:    The Scheduled Closing Time on
the relevant Exchange. Valuation Date:    The earlier of (i) the Scheduled
Valuation Date (as specified in Schedule I) and (ii) any date after the First
Acceleration Date (as specified in Schedule I) specified by Seller to Issuer by
9:00pm EST on such date as a Valuation Date, in each case, subject to extension
in accordance with “Market Disruption Event” above or Section 9 or Section 10
below; provided, however, that in no event shall the Scheduled Valuation Date be
extended to a date later than the Final Share Delivery Date; provided further,
that if a Valuation Date occurs pursuant to clause (ii) above, then (A) the
Calculation Period for this Transaction shall be deemed to end as of the Trading
Day immediately preceding the relevant Valuation Date and (B) Seller shall
specify a Valuation Date with respect to the entire Transaction (such Valuation
Date for the full Prepayment Amount, the “Acceleration Date”).   

 

Page 4



--------------------------------------------------------------------------------

   On a Valuation Date, Calculation Agent shall calculate the Settlement Amount.
Final Share Delivery Date:    As specified in Schedule I; provided that such
date shall be extended by one Trading Day for each Trading Day during a
Regulation M Event. SETTLEMENT TERMS:    Physical Settlement:    Applicable.   
On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price as determined
on the Valuation Date, minus (b) the Initial Shares, rounded to the nearest
whole number of Shares (such number of Shares, the “Settlement Amount”);
provided that the aggregate number of Shares to be delivered under Physical
Settlement and on the Initial Share Delivery Date shall not be less than the
Minimum Shares and not greater than the Maximum Shares. Settlement Currency:   
USD Settlement Date:    Three Exchange Business Days after the Valuation Date,
or if such date is not a Clearance System Business Day or if there is a
Settlement Disruption Event on such day, the immediately succeeding Clearance
System Business Day on which there is no Settlement Disruption Event. Minimum
Shares:    To be determined as specified in Schedule I, the final number for
which shall be specified to the Issuer in the Trade Notification. Maximum
Shares:    To be determined as specified in Schedule I, the final number for
which shall be specified to the Issuer in the Trade Notification. SHARE
ADJUSTMENTS:    Potential Adjustment Event:    Notwithstanding anything to the
contrary in Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend
shall not constitute a Potential Adjustment Event. The parties agree that any
open market Share repurchases by the Issuer at prevailing prices, repurchases of
Shares by the Issuer pursuant to the Issuer’s stock repurchase plans or
Compensatory Plans (as defined below) or accelerated share repurchases,
including any Transactions, forward contracts or similar transactions on
customary terms (including, without limitation, any discount to average VWAP
prices), shall not be considered Potential Adjustment Events.

 

Page 5



--------------------------------------------------------------------------------

Extraordinary Dividend:    Any dividend or distribution on the Shares with an
ex-dividend date occurring during the period from and including the Trade Date
to and including the Valuation Date (other than any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the
Equity Definitions) (a “Dividend”) that is either (i) a non-regularly scheduled
Dividend or (ii) the amount or value of which (as determined by the Calculation
Agent) exceeds the Ordinary Dividend Amount. Ordinary Dividend Amount:    For
any calendar quarter, USD $0.00 Method of Adjustment:    Calculation Agent
Adjustment; provided that if Seller suspends trading in the Shares for all or
any portion of a Trading Day within the Calculation Period, the suspension shall
be treated as a Potential Adjustment Event subject to Calculation Agent
Adjustment. In the case of a suspension pursuant to Section 10, the Calculation
Agent shall make such adjustments prior to the period of suspension, if it is
practical to do so. Otherwise, and in all cases of a suspension as contemplated
under “Market Disruption Event” above, the Calculation Agent shall, in a
reasonable fashion, make such adjustments promptly following the period of
suspension. EXTRAORDINARY EVENTS:    Consequences of Merger Events:   
Share-for-Share:    Modified Calculation Agent Adjustment Share-for-Other:   
Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration Share-for-Combined:    Modified Calculation Agent Adjustment
Tender Offer:    Applicable; provided that 12.1(d) of the Equity Definitions
shall be amended by replacing the “10%” in the third line thereof with “20%.”
Consequences of Tender Offers:    Share-for-Share:    Modified Calculation Agent
Adjustment Share-for-Other:    Modified Calculation Agent Adjustment
Share-for-Combined:    Modified Calculation Agent Adjustment

 

Page 6



--------------------------------------------------------------------------------

For purposes of this Transaction, the definition of Merger Date in
Section 12.1(c) shall be amended to read, “Merger Date shall mean the
Announcement Date.” For purposes of this Transaction, the definition of Tender
Offer Date in Section 12.1(e) shall be amended to read, “Tender Offer Date shall
mean the Announcement Date.” For purposes of the Transaction, the definition of
Announcement Date in Section 12.1(l) shall be amended by replacing the words
“that leads” with the words “that, if consummated, would lead” in both clause
(i) and clause (ii) thereof.

 

Composition of Combined Consideration:    Applicable Nationalization, Insolvency
or Delisting:    Cancellation and Payment (Calculation Agent Determination)
Additional Disruption Events:    Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation” and (ii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that the parties agree that, for the avoidance of doubt, for
purposes of Section 12.9(a)(ii) of the Equity Definitions, “any applicable law
or regulation” shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation (such rules and regulations referred to herein as
“Dodd-Frank”) without regard to Section 739 of Dodd-Frank or any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions shall apply to any Change in Law arising from any such act, rule or
regulation. Failure to Deliver:    Applicable Insolvency Filing:    Applicable
Hedging Disruption:    Applicable Increased Cost of Hedging:    Not Applicable
Loss of Stock Borrow:    Applicable Maximum Stock Loan Rate:    200bps Increased
Cost of Stock Borrow:    Applicable Initial Stock Loan Rate:    50bps
Determining Party:    For all Extraordinary Events other than Change in Law
arising out of Dodd-Frank, Seller; with respect to a Change in Law arising out
of Dodd-Frank, either the Issuer or Seller may be the Determining Party;
provided that, upon receipt of written request from Issuer, Determining Party if
Seller shall promptly (but in no event later than within seven Scheduled Trading
Days

 

Page 7



--------------------------------------------------------------------------------

   from the receipt of such request) provide the other party with a written
explanation describing in reasonable detail any determination made by it
(including any quotations, market data or information from internal sources used
in making such determinations, but without disclosing the Seller’s proprietary
models). Hedging Party:    For all Additional Disruption Events, Seller
Non-Reliance:    Applicable AGREEMENTS AND ACKNOWLEDGMENTS:    Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable 3.
Calculation Agent:    Seller; provided that upon receipt of written request from
Issuer, Calculation Agent shall promptly (but in no event later than within
seven Scheduled Trading Days from the receipt of such request) provide Issuer
with a written explanation describing in reasonable detail any determination
made by it (including any quotations, market data or information from internal
sources used in making such calculations, adjustments or determinations, but
without disclosing Seller’s proprietary models). All determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. 4. Account Details:    To be provided.

5. (a) Nationalization, Insolvency or Delisting. The words “the Transaction will
be cancelled,” in the first line of Section 12.6(c)(ii) are replaced with the
words “Seller will have the right to cancel this Transaction,”.

(b) Additional Termination Event. The declaration of any Extraordinary Dividend
by Issuer during the period from and including the Trade Date to but excluding
the final Valuation Date shall constitute an Additional Termination Event with
this Transaction as the only “Affected Transaction” and Issuer as the sole
“Affected Party”.

(c) For the avoidance of doubt, this Transaction shall be deemed to be a “Share
Forward Transaction” for purposes of the Equity Definitions; provided, however,
that in Section 9.2(a)(iii) of the Equity Definitions the words “the Excess
Dividend Amount, if any, and” shall be deleted.

6. Certain Payments and Deliveries by Seller. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and Seller would be required to make a payment pursuant
to Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and
Seller would be required to make a payment pursuant to Sections 12.3 and 12.7 of
the Equity Definitions, (iii) a Merger Event occurs and Seller would be required
to make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions
(iv) an Additional Disruption Event occurs and Seller would be required to make
a payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions or (v) a
Nationalization, Insolvency or Delisting occurs and Seller would be required to
make a payment pursuant to Sections 12.6 and 12.7 of the Equity Definitions,
then Issuer shall have the option to require Seller to make such payment in cash
or to settle such

 

Page 8



--------------------------------------------------------------------------------

payment amount in Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) (any such payment described in
Sections 6(i), (ii), (iii), (iv) or (v) above, an “Seller Payment Amount”). If
Issuer elects for Seller to settle an Seller Payment Amount in Shares or
Alternative Delivery Property, then on the date such Seller Payment Amount is
due, a Settlement Balance shall be established with an initial balance equal to
the Seller Payment Amount. On such date, Seller shall commence purchasing Shares
or Alternative Delivery Property for delivery to Issuer. At the end of each
Trading Day on which Seller purchases Shares or Alternative Delivery Property
pursuant to this Section 6, Seller shall reduce the Settlement Balance by the
amount, determined in a good faith and commercially reasonable manner, paid by
Seller to purchase the Shares or Alternative Delivery Property purchased on such
Trading Day. Seller shall deliver any Shares or Alternative Delivery Property
purchased on a Trading Day to Issuer on the third Exchange Business Day
following the relevant Trading Day. Seller shall continue purchasing Shares or
Alternative Delivery Property until the Settlement Balance has been reduced to
zero.

7. Reserved.

8. Reserved.

9. Special Provisions for Merger Events. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during the term of this
Transaction and such Announcement Date does not cause this Transaction to
terminate in whole under the provisions of “Extraordinary Event” in paragraph 2
above:

(a) As soon as practicable following the public announcement of such potential
Merger Transaction, Issuer shall provide Seller with written notice of such
announcement;

(b) Promptly after request from Seller, Issuer shall provide Seller with written
notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as defined
in Rule 10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through Seller or its affiliates and
(ii) the number of Shares purchased pursuant to the block purchase proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the Announcement Date. Such written notice shall be deemed to be a
certification by Issuer to Seller that such information is true and correct in
all material respects. Issuer understands that Seller will use this information
in calculating the trading volume for purposes of Rule 10b-18; and

(c) Seller in its reasonable discretion may extend the Calculation Period to
account for any reduction in the number of Shares that could be purchased on
each day during the Calculation Period in compliance with Rule 10b-18 following
the Announcement Date.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.

10. Seller Adjustments. In the event that Seller reasonably determines that it
is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Seller, and including, without limitation, Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E, “Requirements”), for Seller to refrain from
purchasing Shares or to purchase fewer than the number of Shares Seller would
otherwise purchase on any Trading Day during the duration of this Transaction,
then Seller may, in its reasonable discretion, elect that the Initial Hedge
Period or the Calculation Period, as the case may be, be suspended and, if
appropriate, extended with regard to any Requirements; provided that in no event
shall the Initial Hedge Period or Calculation Period be extended to a date later
than the Final Share Delivery Date. Seller shall notify the Issuer upon the
exercise of Seller’s rights pursuant to this Section 10 and shall subsequently
notify the Issuer on the day Seller believes that the circumstances giving rise
to such exercise have changed. If the Initial Hedge Period or the Calculation
Period is suspended pursuant to this Section 10, at the end of such suspension
Seller shall determine the number of Trading Days remaining in the Calculation
Period, as appropriate, and the terms of this Transaction shall be adjusted as
set forth above under “Method of Adjustment.”

 

Page 9



--------------------------------------------------------------------------------

11. Covenants.

(a) The Buyer covenants and agrees:

(i) that during the term of this Agreement, neither it nor any of its
“affiliated purchasers” (as such term is defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”) shall directly or indirectly (which shall be deemed
to include the writing or purchase of any cash-settled derivative instrument)
purchase Shares (or any security convertible into or exchangeable for Shares)
without the prior written approval of Seller or take any other action that would
cause the purchase by Seller of any Shares in connection with this Agreement not
to comply with Rule 10b-18 under the Exchange Act (assuming for the purposes of
this paragraph that such Rule were otherwise applicable to such purchases),
except through Seller or except in the event that after the Initial Hedge
Completion Date, the price of the Shares is less than the Forward Floor Price,
the Issuer may purchase Shares in an amount to be agreed with Seller in the open
market on such Exchange Business Day through Seller and Issuer’s agent pursuant
to customary open market agency repurchase documentation reasonably acceptable
to both parties;

(ii) that it shall report the Transaction to the extent required under the
Exchange Act and the rules and regulations thereunder;

(iii) that as of the Trade Date, the Issuer is in compliance with its reporting
obligations under the Exchange Act;

(iv) that it is not relying, and has not relied, upon Seller or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, and that Seller
and its affiliates may from time to time effect transactions for their own
account or the account of customers and hold positions in securities or options
on securities of the Buyer and that Seller and its affiliates may continue to
conduct such transactions during the term of this Agreement; and

(v) that the Shares are not, and Issuer will not cause the Shares to be, subject
to a “restricted period” (as defined in Regulation M promulgated under the
Exchange Act) at any time during the Regulation M Period (as defined below)
unless Issuer has provided written notice to Seller of such restricted period
not later than the Scheduled Trading Day immediately preceding the first day of
such “restricted period” (such event, a “Regulation M Event”); Issuer
acknowledges that any such notice may cause an adjustment event to occur
pursuant to Section 10; accordingly, Issuer acknowledges that its delivery of
such notice must comply with the standards set forth in Section 20; provided,
however, that Issuer may only declare up to 3 Regulation M Events during the
Regulation M Period. “Regulation M Period” means, the period commencing on the
first day of the Initial Hedge Period and ending on the earliest of (i) the
Scheduled Valuation Date, (ii) the third Exchange Business Day immediately
following the last day of the Calculation Period, or such earlier day as elected
by Seller and notified to Issuer (or, if later, the First Acceleration Date),
and (iii) in the event Section 6 applies to a Transaction, and Issuer elects to
require Seller to deliver Shares or Alternative Delivery Property pursuant to
such Section 6, the date reasonably determined by the Calculation Agent and
notified to Issuer;

provided that this Section 11(a) shall not (i) limit the Buyer’s ability,
pursuant to its employee incentive plan or dividend reinvestment program, to
re-acquire Shares in connection with the related equity transactions, (ii) limit
Buyer’s ability to withhold shares to cover tax liabilities associated with such
equity transactions or (iii) limit Buyer’s ability to grant stock and options to
“affiliated purchasers” (as defined in Rule 10b-18) or the ability of such
affiliated purchasers to acquire such stock or options, in connection with the
Buyer’s compensation policies for directors, officers and employees or any
agreements with respect to the compensation of directors, officers or employees
of any entities that are acquisition targets of Issuer, and in connection with
any such purchase Buyer will be deemed to represent to Seller that such purchase
does not constitute a “Rule 10b-18 Purchase” (as defined in Rule 10b-18) (any
such incentive or compensatory plan, program or policy of Issuer, a
“Compensatory Plan”).

 

Page 10



--------------------------------------------------------------------------------

(b) During the Initial Hedge Period, Seller will use commercially reasonable
efforts to purchase Shares to establish its initial hedge position in compliance
with the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule
10b-18 under the Exchange Act, as if such rule could be applied to such
purchases.

12. Representations, Warranties and Acknowledgments.

(a) The Buyer hereby represents and warrants to Seller that:

(i) as of the date hereof, the Buyer (A) is not in possession of any material,
non-public information with respect to the Buyer or any of its securities, and
is entering into this Agreement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act and
(B) agrees not to alter or deviate from the terms of this Agreement or enter
into or alter a corresponding or hedging transaction or position with respect to
the Shares (including, without limitation, with respect to any securities
convertible or exchangeable into the Shares) during the term of this Agreement;

(ii) the transactions contemplated by this Confirmation have been authorized
under Buyer’s publicly announced program to repurchase Shares;

(iii) the Buyer is not entering into this Agreement to facilitate a distribution
of the Shares (or any security convertible into or exchangeable for Shares) or
in connection with a future issuance of securities except pursuant to the
Buyer’s employee benefit plans and dividend reinvestment plan or other publicly
disclosed transaction;

(iv) the Buyer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares); and

(v) the Buyer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of the Buyer is not less than the total amount required to pay the liabilities
of the Buyer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) the Buyer is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming consummation of the transactions as contemplated by
this Agreement, the Buyer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (D) the Buyer is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Buyer is engaged and (E) the Buyer is not a defendant in
any civil action that could reasonably be expected to result in a judgment that
Buyer is or would become unable to satisfy.

(b) Seller and the Buyer each hereby acknowledges that any transactions by
Seller in the Shares will be undertaken by Seller, as the case may be, as
principal for its own account. All of the actions to be taken by Seller in
connection with this Agreement, shall be taken by Seller independently and
without any advance or subsequent consultation with the Buyer.

13. Acknowledgements of Buyer Regarding Hedging and Market Activity. Buyer
acknowledges that:

 

  (a) during the period from (and including) the Trade Date to (and including)
the Settlement Date, Seller and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the transactions contemplated by this Transaction;

 

Page 11



--------------------------------------------------------------------------------

  (b) Seller and its affiliates also may be active in the market for the Shares
other than in connection with hedging activities in relation to the transactions
contemplated by this Transaction;

 

  (c) Seller shall make its own determination as to whether, when and in what
manner any hedging or market activities in the Issuer’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to 10b-18 VWAP; and

 

  (d) any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
10b-18 VWAP, each in a manner that may be adverse to Buyer.

14. In the event that Seller becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
any matter referred to in this Agreement, to the extent that such action,
proceeding or investigation results from the breach by the Buyer of any of its
representations, warranties or covenants hereunder, the Buyer will reimburse
Seller for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith. The Buyer also
will indemnify and hold Seller harmless against any losses, claims, damages or
liabilities to which it may become subject in connection with any matter
referred to in this Agreement, to the extent any such loss, claim, damage or
liability results from the breach by the Buyer of any of its representations,
warranties or covenants hereunder, except to the extent that any such loss,
claim, damage or liability results from the gross negligence or bad faith of
Seller in effecting the transactions which are the subject of this Agreement;
provided, however, that if it is determined by a court of competent jurisdiction
in a final judgment that Seller is not entitled to be indemnified hereunder in
connection with such matter, then Seller shall reimburse the Buyer for any
expenses paid pursuant to the first sentence of this Section 14. If for any
reason the foregoing indemnification is unavailable to Seller or insufficient to
hold it harmless, then the Buyer shall contribute to the amount paid or payable
by Seller as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the Buyer on one
hand and Seller on the other hand with respect to such loss, claim, damage, or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Buyer under this Section 14 shall
be in addition to any liability which the Buyer may otherwise have, shall extend
upon the same terms and conditions to any affiliate of Seller and the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of Seller and any such affiliate and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Buyer, Seller, any such affiliate and any such person.
The Buyer also agrees that neither Seller nor any of such affiliates, partners,
directors, officers, agents, employees or controlling persons shall have any
liability to the Buyer for or in connection with any matter referred to in this
Agreement except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Buyer result from the gross negligence or bad faith of
Seller in effecting the transactions that are the subject of this Agreement. The
foregoing provisions shall survive any termination or completion of this
Agreement. For the purposes of this Section 14, the term “Seller” shall include
Seller and its affiliates. The foregoing reimbursement, indemnity and
contribution obligations of the Buyer shall be paid promptly in cash.

15. The parties hereto agree and acknowledge that Seller is a “financial
participant” within the meaning of Section 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that the Transaction is (i) a “securities contract” as such term is
defined in Section 741(7) of the Bankruptcy Code, in which case each payment and
delivery made pursuant to the Transaction is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code, and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code, and that Seller is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of 546(g) and 560 of the Bankruptcy Code.

 

Page 12



--------------------------------------------------------------------------------

16. Seller and Issuer hereby agree and acknowledge that Seller has authorized
the Issuer and each of its employees, representatives and other agents to
disclose this Transaction, including the tax treatment and tax structure thereof
and all materials relating thereto, to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes the Issuer to use any information that the Issuer receives or has
received with respect to this Transaction in any manner.

17. Treatment in Bankruptcy; No Setoff; No Collateral.

(a) In the event the Buyer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the U.S. Bankruptcy Code or any other applicable bankruptcy
or insolvency statute from time to time in effect, any rights or claims of
Seller hereunder in respect of this transaction shall rank for all purposes no
higher than, but on a parity with, the rights or claims of holders of Shares,
and Seller hereby agrees that its rights and claims hereunder shall be
subordinated to those of all parties with claims or rights against the Buyer
(other than common stockholders) to the extent necessary to assure such ranking.
Without limiting the generality of the foregoing, after the commencement of
Bankruptcy Proceedings, the claims of Seller hereunder shall for all purposes
have rights equivalent to the rights of a holder of a percentage of the Shares
equal to the aggregate amount of such claims (the “Claim Amount”) taken as a
percentage of the sum of (i) the Claim Amount and (ii) the aggregate fair market
value of all outstanding Shares on the record date for distributions made to the
holders of such Shares in the related Bankruptcy Proceedings. Notwithstanding
any right it might otherwise have to assert a higher priority claim in any such
Bankruptcy Proceedings, Seller shall be entitled to receive a distribution
solely to the extent and only in the form that a holder of such percentage of
the Shares would be entitled to receive in such Bankruptcy Proceedings, and,
from and after the commencement of such Bankruptcy Proceedings, Seller expressly
waives (i) any other rights or distributions to which it might otherwise be
entitled in such Bankruptcy Proceedings in respect of its rights and claims
hereunder and (ii) any rights of setoff it might otherwise be entitled to assert
in respect of such rights and claims. Section 6(f) of the Agreement is hereby
deleted.

(b) Notwithstanding any provision of this Agreement or any other agreement
between the parties to the contrary, neither the obligations of the Buyer nor
the obligations of Seller hereunder are secured by any collateral, security
interest, pledge or lien.

 

Page 13



--------------------------------------------------------------------------------

18. Reserved.

19. Account Details:

 

Account for Payments to Seller:

  To be provided separately by Seller

Account for Payments to Issuer:

  To be provided by Issuer

20. 10b5-1 Plan. Issuer and Seller each represent, warrant and covenant that:

(a) The Issuer is entering into this Confirmation and each Transaction hereunder
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other antifraud or
anti-manipulation provisions of the federal or applicable state securities laws
and, with respect to Issuer, that it has not entered into or altered and will
not enter into or alter any corresponding or hedging transaction or position
with respect to the Shares. The Issuer acknowledges that it is the intent of the
parties that each Transaction entered into under this Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).

(b) Issuer will not seek to control or influence Seller’s decision to make any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Confirmation, including, without
limitation, Seller’s decision to enter into any hedging transactions. Issuer
represents and warrants that it has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Confirmation and each
Trade Notification under Rule 10b5-1.

(c) Each of Seller and Issuer acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation or Trade Notification
must be effected in accordance with the requirements for the amendment or
termination of a “plan” as defined in Rule 10b5-1(c). Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification or
waiver shall be made at any time at which Issuer or any officer, director,
manager or similar person of Issuer is aware of any material non-public
information regarding Issuer or the Shares.

21. Governing law: The laws of the State of New York.

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONFIRMATION
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

Page 14



--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.

Confirmed as of the date first written above:

 

NetApp, Inc.   Bank of America, N.A. By:  

    /s/ Steven J. Gomo

  By:  

    /s/ Jake Mendelsohn

 

Name: Steven J. Gomo

Title: EVP Finance and CFO

   

Name: Jake Mendelsohn

Title:   Managing Director

 

Page 15



--------------------------------------------------------------------------------

Schedule I

This Schedule I, dated July 8, 2011 may be amended and/or superseded from time
to time by mutual agreement of both parties. For the purposes of this
Transaction, the following terms shall have the following values/meanings:

 

1. The Forward Cap Price equals 104.09% of the Initial Hedge Period Reference
Price.

 

2. The Forward Floor Price equals 90.00% of the Initial Hedge Period Reference
Price.

 

3. The Minimum Shares equals the Prepayment Amount divided by the Forward Cap
Price, as set forth in the related Trade Notification.

 

4. The Maximum Shares equals the Prepayment Amount divided by the Forward Floor
Price, as set forth in the related Trade Notification.

 

5. The Prepayment Amount equals USD 200,000,000.

 

6.

The Scheduled Valuation Date shall mean the 60th Observation Date following the
Initial Hedge Completion Date.

 

7. The Final Share Delivery Date shall be November 25, 2011.

 

8.

The First Acceleration Date shall mean the 20th Observation Date following the
Initial Hedge Completion Date; provided that under any circumstances where the
Calculation Period is extended, the First Acceleration Date shall be postponed
by an equal number of Observation Dates.

 

9. Observation Dates: Each Scheduled Trading Day after the Trade Date.

 

Page 16



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED (as of the date listed above)

 

NetApp, Inc.

    /s/ Steven J. Gomo

Name: Steven J. Gomo Title     EVP Finance and CFO Bank of America, N.A.

    /s/ Jake Mendelsohn

Name: Jake Mendelsohn Title:  Managing Director

 

Page 17



--------------------------------------------------------------------------------

Schedule II

TRADE NOTIFICATION

 

To:   

NetApp, Inc.

495 East Java Drive

Sunnyvale, California 94089

Bank of America, N.A.

From:   

Bank of America Tower

One Bryant Park, 8th Floor

New York, NY 10036

Subject:    Collared Accelerated Share Repurchase Transaction Ref. No:   
118297010 Date:    [Insert Date]

 

 

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Bank of America, N.A. (“Seller”) and NetApp,
Inc. (“Issuer”) (together, the “Contracting Parties”) bearing the trade
reference number set forth above.

This Trade Notification supplements, forms part of, and is subject to the
Confirmation dated as of July 8, 2011 (the “Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.

 

Initial Hedge Completion Date:   [                    ]   Initial Hedge Period
Reference Price:   USD [            ]   Minimum Shares:   [                ]  
Maximum Shares:   [                ]  

 

Yours sincerely, Bank of America, N.A. By:  

 

  Authorized Signatory

 

Page 18